Order, Supreme Court, New York County, entered March 21, 1972, and judgment of said court entered thereon on March 23, 1972, unanimously modified, on the law, so as to delete therefrom the direction that plaintiff recover the sum of $2,350 as counsel fees and as thus modified, affirmed, without costs and without disbursements. Order of said court entered on' March 21, 1973, denying appellant’s motion for reconsideration or reargument, unanimously affirmed, without costs and without disbursements. Appellant, in his promissory note, authorizes “any attorney * * * to * * * confess judgment * ® * for such amount as may appear unpaid thereon, together with costs and reasonable attorneys’ fees ”. Since the note does not provide for the awarding of counsel fees except *538in the limited circumstances of a confession, not here applicable, plaintiff is not entitled to recover attorneys’ fees. (See Avalon Constr. Corp. v. Kirch Holding Go., 256 1ST. Y. 137, 145; Dunlcel v. McDonald, 272 App. Div. 267, 272, affd. 298 N. Y. 586.) Concur — Nunez, J. P., Murphy, Lane, Tilzer and Capozzoli, JJ.